Citation Nr: 1717717	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for left lower extremity peripheral neuropathy since August 1, 2014.

2. Entitlement to a disability rating in excess of 60 percent for right lower extremity peripheral neuropathy since August 1, 2014.

3. Entitlement to a compensable rating for bilateral hearing loss since December 14, 2010.

4. Entitlement to a disability rating in excess of 10 percent for proliferative diabetic bilateral retinopathy since December 14, 2010.

5. Entitlement to a disability rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2015 the Board remanded the issues for further evidentiary development.  The case has now been returned to the Board for additional appellate action.
 
In May 2016 VA granted entitlement to a total disability rating based on individual unemployability due to service-connected disorders, effective December 8, 2010. As this constitutes a full grant of the benefit sought, the issue of entitlement to individual unemployability is not presently before the Board.  That rating decision also expanded the grant of service connection to include both eyes for diabetic retinopathy and both ears for hearing loss. 

In a June 2016 rating decision VA granted entitlement to separate 60 percent ratings for left and right lower extremity peripheral neuropathy effective August 1, 2014. Since those awards did not constitute a full grant of the benefit sought, the Veteran's claims for increased ratings for his bilateral lower extremity peripheral neuropathy remain on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 report a private vocational consultant noted that the Veteran had been awarded Social Security disability benefits. There is no indication medical records used in awarding those benefits were obtained. They are potentially relevant to the appeal issues and must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




